Citation Nr: 9929681	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  99-00 618	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals September 1998 decision which 
denied ratings in excess of 10 percent for disabilities of 
the thoracic and lumbar spine.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE.  


FINDING OF FACT

The veteran has not presented a viable claim of clear and 
unmistakable error in the September 1998 Board decision that 
denied ratings greater than 10 percent disabling for 
residuals of a compression fracture, T8 with scoliosis, 
thoracic spine, and for degenerative disc disease (DDD) at 
L1-2.  


CONCLUSION OF LAW

The September 1998 decision of the Board that denied ratings 
greater than 10 percent disabling for residuals of a 
compression fracture, T8 with scoliosis, thoracic spine, and 
for degenerative disc disease (DDD) at L1-2 was not clearly 
and unmistakable erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1998); 64 Fed. Reg. 2134-2141 (January 13, 1999) and 64 Fed. 
Reg. 7090-91 (February 12, 1999) (to be codified at 38 C.F.R. 
§§ 20.1400-20.1411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records (SMRs) reflects that 
the veteran suffered a 25 percent compression fracture of the 
T-8 when he fell while pushing a car up a hill.  He 
hyperextended his back and complained of mid-back pain.  
Subsequently taken X-rays in November 1986 were interpreted 
as showing mild mid thoracic scoliosis convex to the right 
with minimal anterior wedging of T-8.  No further complaints 
were seen in service.  VA X-ray of the thoracic spine in 
August 1989 revealed pronounced scoliosis with old 
compression fracture of T-8 and possible old compression 
fractures of T-6, 7, and 9.  Scoliosis was stated to have its 
apex at T6-7.  On examination there was full range of 
movement of the dorsal spine with mild pain.  

From January 1988 until May 1988, the veteran was seen on 
numerous occasions for low back pain after carrying a patient 
down stairs.  The condition was diagnosed as mechanical low 
back pain and as strain.  He was treated with caudal blocks 
and by May 1988 his condition was resolved.  Magnetic 
resonance imaging (MRI) scan of March 1988 did show narrowing 
of L1-2 disc space and DDD at L1-2 was diagnosed.  VA 
examination in August 1989 revealed full range of motion of 
the lumbosacral spine with mild pain.  

Upon rating decision in December 1989, service connection was 
established for residuals of compression fracture at T-8 with 
scoliosis, thoracic spine, and a 10 percent rating was 
assigned; and for DDD at L1-2, also rated as 10 percent 
disabling.  

Upon additional VA examination in July 1996, the veteran 
reported only occasional residual pain in the T-8 area.  X-
ray confirmed continued scoliosis.  There was full range of 
motion.  He was able to move about normally, hop, heel and 
toe walk, and squat and rise normally.  He also reported 
increased back pain now rated at five on a scale of one to 
ten.  He indicated that it sometimes radiated down his left 
leg.  The examiner indicated that X-rays brought in by the 
veteran showed DDD at L1-2.  On examination, the veteran was 
able to move about normally, hop, heel and toe walk and squat 
and rise without difficulty.  There was full range of motion 
with no sensory or motor deficits.  Knee reflex was absent on 
the right and 1+ on the left.  Ankle reflexes were 1+ 
bilaterally.  Straight leg raising was negative bilaterally.  
There was no sciatic notch tenderness but there was 
paraspinal muscle spasm.  

In August 1996, the RO confirmed the 10 percent evaluations 
in effect for the veteran's thoracic and lumbar spine 
disabilities.  

At another VA examination in January 1997, the examiner 
reviewed X-rays of July 1996 which noted that the veteran 
some scoliosis and anterior spur (without mention of any 
compression fracture on the report).  Also reviewed was an X-
ray findings from December 1986 which showed a 25 percent 
compression fracture at T8 when the veteran fell pushing a 
car uphill.  X-ray taken in August 1989 showed thoracic spine 
scoliosis plus old compression fracture at T8 and possible 
old compression fracture at T6, T7, and T9.  

The veteran's current complaints included that he was easily 
fatigued in the mid-thoracic spine area if he was lifting 
something.  He also reported daily muscle spasms.  With 
respect to the low back, the veteran pointed to essentially 
the entire low back region as the area of discomfort.  
Currently, his lower back hurt all of the time, and he 
reported occasional discomfort going down to his lateral and 
posterior left thigh.  Coughing and sneezing caused no pain 
any place in his body, and he reported no numbness, tingling, 
or any pins or needles sensation.  

Upon examination, he appeared in no distress whatsoever.  His 
gait was normal.  He was able to walk, rise upon his heels 
and toes, but stated that going back on his heels caused him 
some "pressure" in the low back.  He was able to hop on 
either foot and able to squat satisfactorily.  There was no 
tenderness to palpation about the thoracolumbar spine, nor 
any muscle spasm, nor any pain on midline percussion.  Range 
of motion of the thoracolumbar spine, in degrees, active, 
measured flexion to 60 degrees with extension to 20 degrees.  
Side bending was to 25 degrees, bilaterally, and rotation was 
within normal limits.  He accomplished these motions without 
apparent difficulty or without any complaint of pain.  

The examiner's impression with respect to the question of 
compression fracture of T8 was that the veteran did appear, 
by X-ray reports, to have scoliosis.  However, the most 
recent X-ray did not make any mention whatsoever of 
compression fracture at T8, and it was noted that the 
importance of this diagnosis must therefore be drawn into 
significant question.  He had some complaint of pain, but 
there was no definite weakness, fatigability, or 
incoordination.  The examination of the thoracolumbar spine 
was basically normal in essentially all aspects.  There was 
no absence of reflexes.  Any functional impairment in 
relationship to pain, if any existed at all, was classified 
as minimal to negligible.  

The RO, in February 1997, again confirmed the 10 percent 
ratings in effect for the spinal disabilities.  

Private records dated from January to March 1997 were 
subsequently added to the claims file.  These records reflect 
treatment in January 1997 for mid back pain.  The assessment 
was exacerbation/spasm of the thoracic and lumbar spine.  

In September 1997, the RO again confirmed the 10 percent 
evaluations in effect for thoracic and lumbar spine 
disabilities.  The Board, in a September 1998 decision, also 
denied ratings in excess of 10 percent for these disorders.  

In correspondence to the veteran dated in April 1999, it was 
noted that he had requested reconsideration of the Board's 
September 1998 decision.  It was also noted that this request 
had been denied.  At this time, the veteran was provided with 
a copy of the pertinent regulations regarding a request for 
CUE review of a Board decision.  He was advised to review the 
pertinent regulations and specifically confirm that he wished 
to proceed with CUE review.  Later that month, he confirmed 
that he was pursuing CUE review. 

Analysis

The moving party's claim fails.  Rule 1403, which is 
currently found at 64 Fed. Reg. 2134, 2139 (1999), and is to 
be codified at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE and what does not, and provides as follows:  

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decision on the grounds 
of CUE, the definition of CUE was based on prior ruling of 
the Unites States Court of Appeals for Veterans Claims (known 
as the United Sates 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court").  More specifically, it was observed that 
Congress intended that VA adopt the Court interpretation of 
the term "CUE."  Indeed as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of UCE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 6, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior board decisions based on years of prior Court 
decision regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).  

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must "undebatable" and the sort 
"which, had it not been made, would have 
manifested changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.   

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are error that are undebatable, so that it can 
be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

In this case, the moving party has disputed the conclusions 
and findings reached by the Board in its September 1998 
decision.  He has essentially argued that the most recent 
examiner, who questioned whether a compression fracture of T-
8 exists, was wrong, based upon the earlier medical evidence.  
The Board must point out that CUE concerns adjudicative 
determinations, not the conclusions of medical providers.  
Russell, 3 Vet. App. at 314.  The fact that the Board chose 
to rely upon the more recent rather than earlier medical 
opinions of record by definition falls into the category 
weighing and evaluating the evidence that can not form a 
valid basis for CUE in either a RO or a Board determination. 
64 Fed. Reg. 2134, 2139 (to be codified at 38 C.F.R. 
§ 20.1403) and 38 C.F.R. § 3.105(a) (1998). 

Likewise, the misstatement in a Finding of Fact and 
Conclusion of Law referring to degenerative disc disease at 
"L4-5" rather than L1-2 does not rise to the level of CUE.  
The remainder the of the Board's decision, including the 
Issue, Reasons and Bases and Order, correctly characterized 
and, more importantly, discussed and analyzed the evidence 
pertaining to the service connected disability of L1-2.  
Thus, this is not the type of error that would compel a 
conclusion that the result would have been different as to 
the issue on appeal.  Fugo, 6 Vet. App. at 43-44.  The moving 
party's argument that X-rays and MRIs show "total[] 
degenerat[ion]" of L1-2 and thus demonstrate a greater 
severity of the disability, also goes only to how the 
evidence is weighed and evaluated in the face of findings 
indicating minimal or negligible functional impairment.  
While some evidence showed muscle spasm, other evidence did 
not, and the most recent examiner characterized the level of 
impairment as minimal or negligible.  This also is simply a 
question of the weighing and evaluation of the evidence.   
Accordingly, the moving party has not raised a valid claim of 
CUE and the motion must be denied.


ORDER

The motion for revision of the September 1998 Board decision 
on the grounds of CUE is denied.  



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


